Exhibit 10.2
 
CITIBANK, N.A.
388 Greenwich Street
New York, NY 10013
 


 
ADMINISTRATIVE LETTER
 


 


 
April 30, 2012   
 


 
Revlon Consumer Products Corporation
237 Park Avenue
New York, New York 10017
Attention: Steven Berns, Executive Vice President
                  and Chief Financial Officer
 
MacAndrews & Forbes Holdings Inc.
35 East 62nd Street
New York, NY 10065
Attention: Paul Savas, Executive Vice President
                  and Chief Financial Officer
 
Ladies and Gentlemen:
 
This letter is the Administrative Letter referred to in the Amended and Restated
Senior Subordinated Term Loan Agreement dated as of April 30, 2012 (as amended,
restated, supplemented and otherwise modified from time to time, the “Loan
Agreement”) between Revlon Consumer Products Corporation, as borrower (the
“Borrower”), and MacAndrews & Forbes Holdings Inc., as initial lender (the
“Initial Lender”)).  Capitalized terms used herein and not otherwise defined
have the meaning ascribed to such terms in the Loan Agreement.
 
As provided in Section 9.6 of the Loan Agreement, by executing and delivering an
instrument of assignment and acceptance referred to therein in respect of the
Non-Contributed Loan (an “Assignment Instrument”), each assignee of all or any
portion of the Non-Contributed Loan on or after the Restatement Effective Date
agrees to be bound by the terms of this Administrative Letter applicable to the
Non-Contributed Lenders.
 
1.     Appointment of Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)               Each Non-Contributed Lender hereby appoints Citibank, N.A.  as
administrative agent for the Non-Contributed Lenders pursuant to and in
accordance with the Loan Agreement and this Administrative Letter (in such
capacity, the “Administrative Agent”).  Each Non-Contributed Lender authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Loan Agreement and this Administrative Letter as
are delegated to the Administrative Agent under such agreements and to exercise
such powers as are reasonably incidental thereto.  Without limiting the
foregoing, each Non-Contributed Lender  hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
documents reasonably related hereto to which the Administrative Agent is a
party, and to exercise all rights, powers and remedies that the Administrative
Agent may have under such documents.
 
(b)              The Administrative Agent hereby agrees that it will maintain
the Register in accordance with Section 9.6 of the Loan Agreement.
 
(c)               As to any matters not expressly provided for in the Loan
Agreement or this Administrative Letter (including enforcement or collection),
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the holders of a majority of the outstanding principal amount of
the Non-Contributed Loan (such holders, at any date of determination, the
“Required Non-Contributed Lenders”), and such instructions shall be binding upon
all Non-Contributed Lenders; provided, however, that the Administrative Agent
shall not be required to take any action that (i) the Administrative Agent in
good faith believes exposes it to personal liability unless the Administrative
Agent receives an indemnification satisfactory to it from the Non-Contributed
Lenders with respect to such action or (ii) is contrary to the Loan Agreement,
this Administrative Letter or applicable law.  The Administrative Agent agrees
to give to each Non-Contributed Lender prompt notice of each notice given to it
by the Borrower pursuant to the terms of the Loan Agreement and this
Administrative Letter.
 
(d)              In performing its functions and duties hereunder, the
Administrative Agent is acting solely on behalf of the Non-Contributed Lenders,
and its duties are entirely administrative in nature and limited to the
administration of the Non-Contributed Loan.  The Administrative Agent does not
assume and shall not be deemed to have assumed any obligation other than as
expressly set forth herein or any other relationship as the agent, fiduciary or
trustee of or for any Lender or holder of any other payment obligation under the
Loan Agreement.  The Administrative Agent shall have no obligations with respect
to the Contributed Loan.  The Administrative Agent may perform any of its duties
under the Loan Agreement or this Administrative Letter by or through its agents
or employees.
 
(e)               Upon the acceptance and recording by the Administrative Agent
of any Assignment Instrument then, as of the effective date of such assignment
(as such effective date is determined under such Assignment Instrument), (a) the
assignee thereunder shall be a party to the Loan Agreement and this
Administrative Letter and, to the extent provided in the Assignment Instrument,
have the rights and obligations under the Loan Agreement and this Administrative
Letter of a Lender in respect of the interest in the Non-Contributed Loan
assigned thereby and (b) the assignor thereunder shall, to the extent provided
in the Assignment Instrument, relinquish its rights (except those surviving the
payment in full of the Non-Contributed Loan) and be released from its
obligations under the Loan Agreement and this Administrative Letter in respect
of the interest in the Non-Contributed Loan assigned by it.
 
 
 

--------------------------------------------------------------------------------

 
 
2.      Administrative Agent’s Reliance, Etc.  None of the Administrative Agent,
any of its Affiliates or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it,
him, her or them under or in connection with the Loan Agreement or this
Administrative Letter, except for its, his, her or their own gross negligence or
willful misconduct.  Without limiting the foregoing, the Administrative Agent
(a) may rely on the Register to the extent set forth in Section 9.6 of the Loan
Agreement, (b) may consult with legal counsel (including counsel to the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (c)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations made by or on
behalf of the Borrower in or in connection with the Loan Agreement or this
Administrative Letter, (d) shall not have any duty to ascertain or to inquire
either as to the performance or observance of any term, covenant or condition of
the Loan Agreement or this Administrative Letter, as to the financial condition
of the Borrower or as to the existence or possible existence of any Default or
Event of Default and (e) shall incur no liability under or in respect of the
Loan Agreement or this Administrative Letter by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.
 
3.      Posting of Electronic Communications.
 
(a)               Each of the Non-Contributed Lenders and the Borrower agree
that the Administrative Agent may, but shall not be obligated to, make each
notice demand, communication, information, document and other material that the
Borrower is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to the Loan Agreement or this Administrative Letter (each, an
“Approved Electronic Communication”) available to the Non-Contributed Lenders by
posting such notice or other instrument or writing on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
 
(b)              Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time and the
Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Non-Contributed Lenders and
the Borrower acknowledges and agrees that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Non-Contributed Lenders
and the Borrower hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)              The Approved Electronic Platform and the Approved Electronic
Communications are provided “as is” and “as available”.  None of the
Administrative Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Approved Electronic Platform and each expressly
disclaims liability for errors or omissions in the Approved Electronic Platform
and the Approved Electronic Communications.  No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
Affiliates in connection with the Approved Electronic Platform or the Approved
Electronic Communications.
 
(d)              Each of the Non-Contributed Lenders and the Borrower agree that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
 
4.     The Administrative Agent Individually.  With respect to any portion of
the Non-Contributed Loan that may be held by it, the Administrative Agent in its
individual capacity shall have and may exercise the same rights and powers
hereunder and under the Loan Agreement and is subject to the same obligations
and liabilities as and to the extent set forth herein for any other
Non-Contributed Lender.  An Affiliate of the Administrative Agent currently
serves as the administrative agent and collateral agent with respect to certain
existing indebtedness of the Borrower, and the Administrative Agent and its
Affiliates may also accept deposits from, lend money to, and generally engage in
any kind of banking, trust or other business with, the Borrower as if the
Administrative Agent were not acting as the Administrative Agent.
 
5.      Lender Credit Decision.   Each Non-Contributed Lender acknowledges that
it shall, independently and without reliance upon the Administrative Agent or
any other Lender, conduct its own independent investigation of the financial
condition and affairs of the Borrower in connection with the taking an
assignment of, and its continued interest in, the Non-Contributed Loan.  Each
Non-Contributed Lender also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Agreement or this Administrative Letter.  Except for the documents
expressly required by the Loan Agreement or this Administrative Letter to be
transmitted by the Administrative Agent to the Non-Contributed Lenders, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of the
Borrower or any Affiliate of the Borrower that may come into the possession of
the Administrative Agent or any Agent Affiliate.
 
 
 

--------------------------------------------------------------------------------

 
 
6.      Administrative Agent to Effectuate Subordination.  Each Non-Contributed
Lender by accepting an assignment of the Non-Contributed Loan authorizes and
directs the Administrative Agent on its behalf to take such action as may be
necessary or appropriate to acknowledge or effectuate the subordination between
such Lenders and the holders of Senior Debt as provided in Section 8 of the Loan
Agreement and appoints the Administrative Agent as attorney-in-fact for any and
all such purposes.
 
7.      Payment of Expenses; General Indemnity.
 
(a)              The Initial Lender shall pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket attorneys’ fees and expenses
incurred in connection with the preparation, execution and delivery of the Loan
Agreement, this Administrative Letter, any assignment by the Initial Lender in
respect of the Non-Contributed Loan and any other documents prepared in
connection therewith, and the consummation of the transactions contemplated
hereby and thereby, in each case up to and including the Restatement Effective
Date. Thereafter, the Borrower shall pay or reimburse the Administrative Agent
for all of its reasonable out-of-pocket attorneys’ fees and expenses incurred in
connection with any amendment, supplement, modification or replacement to the
Loan Agreement and any other documents prepared in connection therewith, and the
consummation of the transactions contemplated hereby and thereby, in each case
following the Restatement Effective Date.
 
(b)              The Borrower agrees to pay or reimburse the Administrative
Agent (subject to the last sentence of this Section 7) for its reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred in connection with the enforcement or
preservation of any rights under the Loan Agreement, this Administrative Letter,
and any such other related documents following the Restatement Effective Date.
 
(c)              The Initial Lender shall pay, indemnify, and hold the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to or resulting from any delay caused by
the Initial Lender in paying, stamp, excise and other similar taxes, if any, if
legal, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, the Loan Agreement, this Administrative Letter, and any such
other documents, in each case up to and including the Restatement Effective
Date.  The Borrower shall pay, indemnify, and hold the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to or resulting from any delay caused by the Borrower in paying,
stamp, excise and other similar taxes, if any, if legal, which may be payable or
determined to be payable in connection with the consummation of any of the
transactions contemplated by, or any amendment, supplement, modification or
replacement of, or any waiver or consent under or in respect of, the Loan
Agreement, this Administrative Letter, and any such other documents, in each
case following the Restatement Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)              The Borrower shall pay, indemnify, and hold harmless the
Administrative Agent and its Agent Affiliates (collectively, the “Agent
Indemnitees”) (subject to the last sentence of this Section 7) from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, reasonable and documented fees,
disbursements and expenses of counsel to any such Agent Indemnitee) that may be
incurred by or asserted against any such Agent Indemnitee in connection with or
arising out of the execution, delivery, consummation, enforcement, performance
and administration of the Loan Agreement, this Administrative Letter, and any
such other documents, or any investigation, litigation or proceeding, or the
preparation of a defense in connection therewith (all of the foregoing,
collectively, the “Indemnified Liabilities”); provided, that the Borrower shall
have no obligation hereunder to any Agent Indemnitee with respect to Indemnified
Liabilities arising from (i) the gross negligence or willful misconduct of such
Agent Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order or (ii) amounts of the types referred to in
clauses (a) through (c) above except as provided therein.
 
(e)               Each Non-Contributed Lender shall indemnify each Agent
Indemnitee (to the extent not reimbursed by the Borrower), from and against such
Non-Contributed Lender’s aggregate ratable portion of any and all Indemnified
Liabilities; provided, however, that no Non-Contributed Lender shall be liable
for any portion of such Indemnified Liabilities resulting from that Agent
Indemnitee’s gross negligence or willful misconduct.  Without limiting the
foregoing, each Non-Contributed Lender (other than the Initial Lender) agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including fees, expenses and disbursements of
financial and legal advisors) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, this Administrative Letter, to the extent that the Administrative Agent
is not reimbursed for such expenses by the Borrower or the Initial Lender.
 
The agreements in this Section 7 shall survive the termination of the Loan
Agreement and this Administrative Letter, and the repayment of the Loan and all
other amounts payable under the Loan Agreement and this Administrative
Letter.  The Initial Lender’s and Borrower’s obligations to reimburse the
Administrative Agent for out-of-pocket attorneys’ fees and expenses and other
costs and expenses under this Section 7 shall be limited to a single counsel for
the Administrative Agent and the other Agent Indemnitees and, in the case of an
actual or reasonably perceived conflict of interest, one additional counsel per
affected party.
 
 
 

--------------------------------------------------------------------------------

 
 
8.     Account for Payments.  The Administrative Agent hereby notifies the other
parties hereto that the following account is the account to be used for purposes
of Section 3.4(a) of the Loan Agreement unless and until the Administrative
Agent notifies the other parties hereto in writing of a different account to be
used:
 
 
Account:

 
Bank: Citibank NA

 
ABA No.: 021000089

 
Account Number: 36852248

 
Account Name: Medium Term Finance

 
Reference: Revlon

 
9.     Distribution of Payments. Promptly following the receipt by the
Administrative Agent of each payment pursuant to Section 3.4 of the Loan
Agreement of amounts owed in respect of the Non-Contributed Loan, the
Administrative Agent shall cause to be distributed immediately available funds
relating to such payment to the appropriate Non-Contributed Lenders on a pro
rata basis.
 
10.   Notices.  All notices, consents, requests and demands under this
Administrative Letter and the Loan Agreement  to be effective shall be in
writing and deemed given as provided in Section 9.2 of the Loan Agreement.  In
connection with the foregoing, the Administrative Agent hereby notifies the
other parties hereto that its address for notices to be delivered under the Loan
Agreement and this Administrative Letter is as follows (or such other address as
may be hereafter notified by Administrative Agent to the other parties hereto):
 
 
Address for Notices:



 
Citibank, N.A.

 
1615 Brett Road, Ops 3

 
New Castle, DE 19720

 
Attention:  Tracey L. Wilson

 
Telecopy:  (212) 994-0857

 
Email:       tracey.l.wilson@citi.com

 
11.    Limitation of Liability.  (a) The Borrower agrees that no Agent
Indemnitee shall have any liability (whether in contract, tort or otherwise) to
the Borrower or its Subsidiaries or any of their respective equity holders or
creditors for or in connection with the transactions contemplated hereby, except
to the extent such liability is determined in a final non-appealable judgment by
a court of competent jurisdiction to have resulted primarily from such Agent
Indemnitee’s gross negligence or willful misconduct.  In no event, however,
shall any Agent Indemnitee be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings).  The Borrower hereby waives,
releases and agrees (each for itself and on behalf of its Subsidiaries) not to
sue upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO THE BORROWER,
ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER OR ANY
AGENT AFFILIATES’ TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
12.   Successor Administrative Agent.  The Administrative Agent may resign at
any time by giving written notice thereof to the Non-Contributed Lenders and the
Borrower.  Upon any such resignation, the Required Non-Contributed Lenders shall
have the right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by such holders, and shall
have accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Non-Contributed Lenders, appoint a successor
Administrative Agent, selected from among the Non-Contributed Lenders.  In
either case, such appointment shall be subject to the prior written approval of
the Borrower (which approval may not be unreasonably withheld and shall not be
required upon the occurrence and during the continuance of any Event of
Default).  Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent, and upon such acceptance the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Agreement and this Administrative Letter.  Prior to
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the retiring Administrative Agent shall take such action as may be
reasonably necessary to assign to the successor Administrative Agent its rights
and obligations as Administrative Agent under the Loan Agreement and this
Administrative Letter.  After such resignation, the retiring Administrative
Agent shall continue to have the benefit of this Administrative Letter as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Agreement and this Administrative Letter.
 
13.   Amendments and Waivers.  No provision of this Administrative Letter shall
be amended, waived, supplemented, replaced or otherwise modified, except by a
written instrument which has been duly executed and delivered by the Borrower
and by the holders of a majority of the outstanding principal amount of the
Non-Contributed Loan at the time such decision is made or action so taken.
 
 
 

--------------------------------------------------------------------------------

 
 
14.    Counterparts.  This Administrative Letter may be executed by one or more
of the parties to this Administrative Letter on any number of separate
counterparts (including by facsimile transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
 
15.    Severability.  Any provision of this Administrative Letter which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
16.    Integration.  This Administrative Letter and the Loan Agreement
represents the agreement of the Borrower, the Initial Lender, the
Non-Contributed Lenders and the Administrative Agent with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties relative to the subject matter hereof not expressly set forth or
referred to herein or in the Loan Agreement.
 
17. GOVERNING LAWS.  THIS ADMINISTRATIVE LETTER AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
18.   Submission To Jurisdiction; Waivers.  Each of the parties hereto hereby
irrevocably and unconditionally:
 
(a)               submits for itself and its property in any legal action or
proceeding relating to this Administrative Letter, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the Courts of the State of New York located in the borough of
Manhattan, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
 
(b)              consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)               agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such party
at its address set forth in or referenced in Section 10 or at such other address
of which the other parties hereto shall have been notified pursuant thereto;
 
(d)              agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; and
 
(e)               waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this subsection any special, exemplary, punitive or consequential damages.
 
 
 

--------------------------------------------------------------------------------

 
 
19. WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS ADMINISTRATIVE LETTER AND FOR ANY COUNTERCLAIM THEREIN.
 
 
 



 
Very truly yours,
 
   
CITIBANK, N.A.
 
 
   
By:
/s/ David Leland
     
Name: David Leland
     
Title: Vice President
 



 
 
Acknowledged and Accepted:
 
 
REVLON CONSUMER PRODUCTS CORPORATION
         
By:
/s/ Steven Berns
   
Name:
Steven Berns
   
Title:
Executive Vice President & Chief Financial Officer
               
MACANDREWS & FORBES HOLDINGS INC.
         
By:
/s/ Paul Savas
   
Name:
Paul Savas
   
Title:
Executive Vice President & Chief Financial Officer